Citation Nr: 0624823	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected tinnitus, to include 
entitlement to separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to October 
1968, and from June 1983 to June 1986.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
---, 2006 WL 1667936 (Fed. Cir. June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case are not in dispute.  During an October 
2001 VA examination, the VA examiner diagnosed the veteran 
with tinnitus, and found it likely to be the result of 
inservice noise exposure.  In a rating action dated January 
2002, the RO granted the veteran's claim for service 
connection for tinnitus, and assigned an initial 10 percent 
disability rating under Diagnostic Code 6260, effective from 
May 7, 2001.  The veteran's claim for separate 10 percent 
disabling evaluations for tinnitus in each ear was received 
from his representative in March 2003.  By a rating decision 
dated the same month, the RO denied the veteran's claim on 
the basis that Diagnostic Code 6260 does not provide for 
assignment of a separate 10 percent evaluation when tinnitus 
exists in each ear.  The veteran's representative appealed 
that decision to the Board.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999  and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, No. 
05-7168, 
--- F.3d. ---, 2006 WL 1667936 (Fed. Cir. June 19, 2006), the 
Federal Circuit concluded that CAVC erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

As noted above, the veteran's service-connected tinnitus has 
been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for tinnitus.  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  If a veteran is at the 
maximum evaluation and no other criteria are applicable, 
there is no case in controversy.  In order for a claim to 
proceed, there must be a benefit.  In this case, the maximum 
rating allowed for tinnitus under the applicable diagnostic 
code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
As such, a higher schedular rating cannot be granted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). 


ORDER

An evaluation in excess of 10 percent for service-connected 
bilateral tinnitus, to include entitlement to separate 
evaluations for each ear, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


